423 F.2d 1136
James Wayne DAWSON, Appellant,v.Thomas C. LYNCH, Attorney General State of California,Raymond K. Procunier, Director, Department of Corrections,State of California, Carma Leigh, Librarian, State ofCalifornia Library, and Frank Capadonna, Librarian,California Men's Colony, West Facility, Appellees.
No. 24254.
United States Court of Appeals, Ninth Circuit.
March 23, 1970.

James Wayne Dawson in pro. per.
Thomas C. Lynch, Atty. Gen. of California, Los Angeles, Cal., for appellee.
Before BARNES and CARTER, Circuit Judges, and Von Der HEYDT,1 District Judge.
PER CURIAM:


1
Appellant, a California state prisoner, sought injunctive relief and monetary damages against the Attorney General of California and various state correctional officials.  The gist of his complaint was that the defendants had conspired to deny him access to certain library materials needed for his post-conviction relief work.  The district court considered appellant's contentions and found no possible ground for granting relief.  It held that further proceedings 'would be frivolous,' revoked permission to proceed in forma pauperis, 28 U.S.C. 1915(d), and dismissed the action without prejudice.


2
This circuit has made clear that 'the preferable procedure,' though not the mandatory procedure, for handling an in forma pauperis claim of dubious merit is that followed here by the district court.  Brown v. Schneckloth, 421 F.2d 1402 (9 Cir.  Jan. 29, 1970).  Such a procedure offers the penurious litigant ready access to the courts but enables the courts to dispose promptly of a frivolous or malicious action.  The determination of these matters rests within the sound discretion of the district court.  Here, appellant and the record supply no persuasive reason why that exercise of discretion should be disturbed.


3
The order of the district court is affirmed.



1
 The Honorable James A. von der Heydt, United States District Judge for the District of Alaska, sitting by designation